TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00761-CR


Roberto Alonzo Jr., Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY

NO. 05-7936-2, HONORABLE TIMOTHY L. WRIGHT, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Roberto Alonzo Jr. pleaded no contest to driving while intoxicated after his pretrial
motion to suppress was overruled.  There was a plea bargain, which was followed.  The plea
documents in the clerk's record contain a waiver of appeal signed by Alonzo with this handwritten
addition:  "This is a plea-bargain case.  I waive only those matters not raised by written motion and
those matters not raised in the pretrial hearing."
The trial court has certified that this "is a plea-bargain case, and the defendant has NO
right of appeal" and also that "the defendant has waived the right of appeal except for pretrial
issues."  The first statement is incorrect.  The second, while not incorrect under the circumstances,
is an awkward way of saying that Alonzo has the right to appeal matters raised by written motion
filed and ruled on before trial.  See Tex. R. App. P. 25.2(a)(2)(A).  Using the form promulgated by
the court of criminal appeals, the court should have certified that this is a plea-bargain case, but
matters were raised by written motion filed and ruled on before trial and not withdrawn or waived,
and the defendant has the right of appeal.  See certification form in notes following Tex. R. App. P.
25.2 (West 2003).
The appeal is abated for the trial court to prepare and file an amended certification
of the right of appeal.  Tex. R. App. P. 25.2(f).  A supplemental clerk's record containing the
amended certification shall be tendered for filing no later than December 28, 2006.



				___________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Filed:   December 14, 2006
Do Not Publish